                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JAMES C. KANG,                                    Case No. 17-cv-06220-BLF
                                   9                    Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                                                           MOTION FOR CLASS
                                  10             v.                                        CERTIFICATION
                                  11     WELLS FARGO BANK, N.A.,                           [Re: ECF 40]
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff James C. Kang claims that Defendant Wells Fargo Bank, N.A., is liable for
                                  15   numerous violations of California state wage and hour laws with respect to its California-based
                                  16   mortgage sales force. Notably, he asserts that individuals employed in the positions of Home
                                  17   Mortgage Consultant, Home Mortgage Consultant, Jr., Private Mortgage Banker, and Private
                                  18   Mortgage Banker, Jr. (collectively, “HMCs”) are subject to a common compensation plan under
                                  19   which all hourly wages are “clawed back” from earned sales commissions. Because all wages
                                  20   come out of sales commissions, Kang alleges, HMCs are not paid for tasks unrelated to sales
                                  21   which Wells Fargo requires them to do. Kang also asserts that Wells Fargo’s compensation plan
                                  22   promises a certain amount of vacation, also referred to as paid time off (“PTO”), but that Wells
                                  23   Fargo “claws back” vacation pay from earned sales commissions. As a result, Kang alleges,
                                  24   HMCs do not actually receive their promised vacation pay.
                                  25          Kang moves for class certification, which motion is opposed by Wells Fargo. Having
                                  26   considered the parties’ briefing as well as the oral arguments presented at the hearing on
                                  27   November 29, 2018, the Court GRANTS the motion for class certification with minor
                                  28   modifications to Kang’s proposed class and subclass definitions.
                                   1    I.    BACKGROUND

                                   2          Kang filed this action on October 27, 2017, alleging the following facts: Kang worked as

                                   3   an HMC in Wells Fargo’s Palo Alto, California, branch from October 2000 through May 2015,

                                   4   with a short break in employment in 2011. Compl. ¶ 3, ECF 1. Wells Fargo compensates its

                                   5   HMCs by means of sales commissions, which are based on a percentage of mortgage loans each

                                   6   HMC originates. Compl. ¶¶ 8, 12. HMCs are paid advances on commissions at a rate of

                                   7   approximately $12 per hour, but those advances are “clawed back” from commissions earned.

                                   8   Compl. ¶ 8. Wells Fargo does not compensate HMCs for non-sales work, such as attending

                                   9   meetings, training, customer service, and loan processing. Compl. ¶ 9. Moreover, although it

                                  10   purports to provide vacation pay, Wells Fargo claws back vacation pay from commissions with the

                                  11   result that HMCs do not actually receive their accrued vacation. Compl. ¶ 10. Finally, Wells

                                  12   Fargo does not pay HMCs overtime wages as required by law. Compl. ¶ 11.
Northern District of California
 United States District Court




                                  13          Based on these allegations, Kang asserts claims on behalf of himself and other California-

                                  14   based HMCs for: (1) failure to pay minimum wages; (2) failure to pay overtime wages; (3) failure

                                  15   to pay vacation time; (4) failure to pay all wages owed every pay period; (5) failure to pay all

                                  16   wages due at separation; and (6) violation of California’s Unfair Competition Act.

                                  17          Kang now seeks an order certifying the following class and subclass:

                                  18          Class: All non-exempt employees for Wells Fargo who at any time during the

                                  19          period beginning October 27, 2013 through the date notice is mailed to the Class

                                  20          worked for Wells Fargo in California in the job titles of Home Mortgage

                                  21          Consultant, Home Mortgage Consultant, Jr., Private Mortgage Banker, or Private

                                  22          Mortgage Banker, Jr. (“the Class”).

                                  23          Vacation/Separation Pay SubClass: All non-exempt employees for Wells Fargo

                                  24          who at any time during the period beginning October 27, 2013 through the date

                                  25          notice is mailed to the Class worked for Wells Fargo in California in the job titles

                                  26          of Home Mortgage Consultant, Home Mortgage Consultant, Jr., Private Mortgage

                                  27          Banker, or Private Mortgage Banker, Jr, and whose employment with Wells Fargo

                                  28          terminated.
                                                                                         2
                                   1    II.    LEGAL STANDARD

                                   2           A class action is maintainable only if it meets the four threshold requirements of Rule

                                   3   23(a): (1) the class is so numerous that joinder of all members is impracticable; (2) there are

                                   4   questions of law or fact common to the class; (3) the claims or defenses of the representative

                                   5   parties are typical of the claims or defenses of the class; and (4) the representative parties will

                                   6   fairly and adequately protect the interests of the class. Fed. R. Civ. P. 23(a); Amchem Prod., Inc.

                                   7   v. Windsor, 521 U.S. 591, 613 (1997).

                                   8           “In addition to satisfying Rule 23(a)’s prerequisites, parties seeking class certification must

                                   9   show that the action is maintainable under Rule 23(b)(1), (2), or (3).” Amchem, 521 U.S. at 614.

                                  10   Kang seeks certification under Rule 23(b)(3), which requires that “questions of law or fact

                                  11   common to class members predominate over any questions affecting only individual members,”

                                  12   and that “a class action is superior to other available methods for fairly and efficiently adjudicating
Northern District of California
 United States District Court




                                  13   the controversy.” Fed. R. Civ. P. 23(b)(3).

                                  14           “A party seeking class certification must affirmatively demonstrate his compliance with

                                  15   the Rule – that is, he must be prepared to prove that there are in fact sufficiently numerous parties,

                                  16   common questions of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

                                  17    III.   DISCUSSION

                                  18           A.     Rule 23(a)

                                  19                  1.      Numerosity

                                  20           Rule 23(a)(1) requires that the size of the proposed class be “so numerous that joinder of

                                  21   all the class members is impracticable.” Fed. R. Civ. P. 23(a)(1). “No exact numerical cut-off is

                                  22   required; rather, the specific facts of each case must be considered.” Litty v. Merrill Lynch & Co.,

                                  23   No. CV 14-0425 PA (PJWx), 2015 WL 4698475, at *3 (C.D. Cal. Apr. 27, 2015). “However,

                                  24   numerosity is presumed where the plaintiff class contains forty or more members.” Id.

                                  25           Kang asserts that the proposed class contains approximately 4,500 HMCs. As evidence of

                                  26   this number, Kang submits Findings of Fact and Conclusions of Law issued in another class action

                                  27   involving Wells Fargo’s HMCs, Ibarra v. Wells Fargo Bank, N.A., which was litigated in the

                                  28   Central District of California. See Stevens Decl. Exh. 8, ¶ 12, ECF 41-2. In Ibarra, which was
                                                                                          3
                                   1   limited to a single claim for rest-period violations under California Labor Code § 226.7, the

                                   2   district court certified a class of HMCs who worked for Wells Fargo at any time during the period

                                   3   March 17, 2013 to August 1, 2017. Id. ¶¶ 2-3. The district court found that class to contain 4,481

                                   4   members. Id. ¶ 12. If certified, the class in the present case will not include all members of the

                                   5   Ibarra class, because for reasons discussed below the class in the present case must exclude all

                                   6   HBCs who were hired or re-hired by Wells Fargo after December 11, 2015. However, even with

                                   7   that exclusion, the class in the present case clearly will include thousands of members. Wells

                                   8   Fargo does not dispute the numerosity requirement, referring in its opposition brief to “a class of

                                   9   more than 4,000 Home Mortgage Consultants.” Def.’s Opp. at 1, ECF 45.

                                  10          The Court therefore concludes that the numerosity requirement is satisfied.

                                  11                  2.      Commonality

                                  12          “The requirement of ‘commonality’ means that the class members’ claims ‘must depend
Northern District of California
 United States District Court




                                  13   upon a common contention’ and that the ‘common contention, moreover, must be of such a nature

                                  14   that it is capable of classwide resolution – which means that determination of its truth or falsity

                                  15   will resolve an issue that is central to the validity of each one of the claims in one stroke.’”

                                  16   Vaquero v. Ashley Furniture Indus., Inc., 824 F.3d 1150, 1153 (9th Cir. 2016) (quoting Dukes,

                                  17   564 U.S. at 350).

                                  18          Kang contends that his claims, which are based on a common compensation plan

                                  19   applicable to all class members, present several common questions that satisfy the commonality

                                  20   requirement.

                                  21                          a.      Claim 1 – Minimum Wages

                                  22          Claim 1, for failure to pay minimum wages, asserts that Wells Fargo does not compensate

                                  23   its HMCs for non-sales, or “non-productive,” hours worked. Kang identifies four categories of

                                  24   non-productive duties which he contends were regularly performed by all class members:

                                  25   attending meetings, training, customer service, and administrative processing.

                                  26          The Ninth Circuit has held that this type of contention is sufficient to satisfy the Rule 23(a)

                                  27   commonality requirement. See Ashley Furniture Indus., Inc., 824 F.3d at 1154. In Ashley

                                  28   Furniture, the plaintiff brought a class action alleging that the defendant paid its sales associates
                                                                                          4
                                   1   only on commission but required sales associates to perform tasks unrelated to sales. Id. at 1152.

                                   2   The plaintiff asserted that the defendant’s policy violated California minimum wage and hour

                                   3   laws. Id. The district court granted class certification, and the Ninth Circuit affirmed. Id. at 1153.

                                   4   Noting that “California law proscribes compensation through commission for work that is not

                                   5   directly involved in selling,” the Ninth Circuit concluded that “[i]f the company required sales

                                   6   associates to do work not ‘directly involved in selling’ and failed to compensate the sales

                                   7   associates for such work, then it violated California’s minimum wage laws for all such

                                   8   employees.” Id. at 1154 (internal quotation marks and citation omitted). The Ninth Circuit then

                                   9   concluded that, “Thus, the complaint contains a ‘common contention’ that easily ‘is capable of

                                  10   classwide resolution.’” Id.

                                  11          Wells Fargo argues that while it was clear in Ashley Furniture that certain duties were not

                                  12   sales related (e.g., cleaning the store), the same cannot be said for the four categories of duties
Northern District of California
 United States District Court




                                  13   identified by Kang in the present case. According to Wells Fargo, virtually all tasks performed by

                                  14   HMCs are “directly or indirectly” related to sales and thus – as the Court understands the

                                  15   argument – do not qualify as “non-productive” tasks. Wells Fargo asserts that even if some HMCs

                                  16   spend time on non-productive tasks, others may spend little or no time on the same tasks,

                                  17   rendering classwide resolution of the minimum wage claim unmanageable.

                                  18          The Court does not find Wells Fargo’s argument on this point to be persuasive. Whether

                                  19   Wells Fargo requires employees to perform the four categories of duties identified by Kang, and

                                  20   whether those duties are “non-productive,” can be resolved on a classwide basis. With respect to

                                  21   asserted variations in HMCs’ work habits, Kang presents testimony from Wells Fargo’s person

                                  22   most knowledgeable (“PMK”) that HMCs regularly perform a litany of tasks which appear to fall

                                  23   within the four allegedly “non-productive” categories. See Stevens Decl. Exh. 11 (Garcia Dep.)

                                  24   15:25-16:2; 33:4-9; 35:11-19; 38:11-22; 39:11-40:23; 41:20-42:13; 41:20-42:13; 43:19-25; 47:3-

                                  25   10; 49:22-50:9; 72:12-14, ECF 41-2. For example, the PMK testified that an HMC typically

                                  26   spends: six hours per month attending sales meetings, id. 40:4-8; two to three hours per month

                                  27   attending training, id. 40:11-16; at least some time on customer service, such as picking a

                                  28   customer up after closing, id. 35:11-19; and one to three hours on processing after final approval
                                                                                          5
                                   1   of a loan, id. 33:4-23. That individual HMCs may spend different amounts of time doing these

                                   2   alleged non-productive tasks is not fatal to Kang’s showing on the commonality requirement, as

                                   3   “commonality only requires a single significant question of law or fact.” Mazza v. Am. Honda

                                   4   Motor Co., 666 F.3d 581, 589 (9th Cir. 2012).

                                   5           Kang has established that the commonality requirement is met with respect to Claim 1.

                                   6                          b.      Claim 3 – Failure to Pay Vacation Time

                                   7           Claim 3, for failure to pay vacation time, asserts that Wells Fargo does not pay HMCs all

                                   8   vacation time to which they are entitled, and that instead Wells Fargo deducts each HMC’s

                                   9   vacation pay from the HMC’s commissions. The Court initially had difficulty understanding

                                  10   Kang’s theory, because the claim comprises only four short paragraphs and it is brought under

                                  11   California Labor Code § 227.3, which at first blush does not appear to fit Kang’s theory of

                                  12   liability.
Northern District of California
 United States District Court




                                  13           Section 227.3 provides in relevant part that:

                                  14           Unless otherwise provided by a collective-bargaining agreement, whenever a

                                  15           contract of employment or employer policy provides for paid vacations, and an

                                  16           employee is terminated without having taken off his vested vacation time, all

                                  17           vested vacation shall be paid to him as wages at his final rate in accordance with

                                  18           such contract of employment or employer policy respecting eligibility or time

                                  19           served; provided, however, that an employment contract or employer policy shall

                                  20           not provide for forfeiture of vested vacation time upon termination.

                                  21   Cal. Lab. Code § 227.3.

                                  22           Wells Fargo presents evidence that upon termination, Kang was paid $12 per hour for the

                                  23   70.67 hours of unused vacation time that he accrued during his employment. See Kaufman Decl.

                                  24   Exh. B (Kang Dep.) 130:1-17, ECF 42-2. At the hearing, the Court questioned Kang’s counsel

                                  25   how Kang could assert a claim for unpaid vacation time under § 227.3 when it appeared that Kang

                                  26   was paid for all outstanding vacation time upon termination. Counsel clarified that Kang’s claim

                                  27   did not turn on an alleged failure to pay the accrued vacation time reflected on his paystub – it is

                                  28   undisputed that Kang was paid for those hours. Instead, Kang’s theory is that although he took
                                                                                         6
                                   1   vacation days during the course of his employment, they were not truly paid vacation days

                                   2   because Wells Fargo clawed back his vacation pay from his commissions. Thus, according to

                                   3   Kang, at the time of termination he was owed vacation pay for all the vacation days he took but for

                                   4   which he was not paid. The Court concludes that under that theory, Kang’s § 227.3 claim may

                                   5   proceed.

                                   6          Wells Fargo argues that vacation pay is contractual, and that the manner in which vacation

                                   7   pay is calculated for HMCs is spelled out in the offer letters defining the terms of employment for

                                   8   Kang and class members. Wells Fargo asserts that because vacation pay is not required under the

                                   9   law, Wells Fargo is required to pay only what it promised, and it has done so. “The law does not

                                  10   require that an employer include a paid vacation as a portion of his employee’s compensation;

                                  11   however, if he does, he is not free to reclaim it after it has been earned.” Owen v. Macy’s, Inc.,

                                  12   175 Cal. App. 4th 462, 468 (2009). Whether Wells Fargo includes paid vacation as part of HMCs’
Northern District of California
 United States District Court




                                  13   consideration, and exactly how that vacation is administered, are common issues which can be

                                  14   resolved on a classwide basis. If, as Wells Fargo contends, Kang and the class members are not

                                  15   entitled to vacation pay without set-off against commissions, Wells Fargo may bring a motion for

                                  16   summary judgment and potentially obtain resolution of that issue on a classwide basis.

                                  17          Wells Fargo argues that Kang’s claim is indistinguishable from a § 227.3 claim rejected in

                                  18   Nguyen v. Wells Fargo Bank, N.A., 15-cv-05239-JCS, 2016 WL 5390245 (N.D. Cal. Sept. 26,

                                  19   2016). The Court agrees that Nguyen appears to be on all fours with the present case, and that in

                                  20   Nguyen the court rejected the theory advanced by Kang here. However, Nguyen was decided prior

                                  21   to Vaquero v. Stoneledge Furniture, LLC, 9 Cal. App. 5th 98 (2017), which addressed a

                                  22   compensation plan under which wages advanced to compensate employees for hours worked,

                                  23   including rest periods, were clawed back from future commissions. The plaintiffs asserted a claim

                                  24   for failure to provide paid rest periods under California Labor Code § 226.7 and the applicable

                                  25   wage order, failure to pay all wages owed upon termination under California Labor Code § 203,

                                  26   and related claims. Vaquero, 9 Cal. App. 5th at 103-04. The trial court granted summary

                                  27   judgment for the employer, and the California Court of Appeal reversed. The appellate court held

                                  28   that “[t]he advances or draws against future commissions were not compensation for rest periods
                                                                                         7
                                   1   because they were not compensation at all. At best they were interest-free loans.” Id. at 115.

                                   2   Kang argues that, similarly, in the present case the draws against future commissions were not

                                   3   compensation for vacation time, because they were not compensation at all. The Court agrees that

                                   4   under the rationale of Vaquero, Kang may proceed on his vacation pay theory under § 227.3.

                                   5   However, the Court is not prepared at this time to conclude that Vaquero’s analysis regarding rest

                                   6   period pay applies to the vacation pay issue in this case. That issue is common to the class and

                                   7   best considered on a motion for summary judgment.

                                   8          Kang has established that the commonality requirement is met with respect to Claim 3.

                                   9                         c.      Claims 2, 4, 5, and 6

                                  10          Kang’s remaining claims are derivative of Claim 1 (minimum wage claim) and Claim 3

                                  11   (vacation time claim). Claim 2 is for failure to pay overtime wages, Claim 4 is for failure to pay

                                  12   all wages owed every pay period, Claim 5 is for failure to pay all wages due at separation, and
Northern District of California
 United States District Court




                                  13   Claim 6 is for violation of California’s UCL. Accordingly, those claims turn on the same common

                                  14   questions discussed above with respect to Claims 1 and 3, and also satisfy the commonality

                                  15   requirement of Rule 23. See DeLuca v. Farmers Ins. Exch., No. 17-CV-00034-EDL, 2018 WL

                                  16   1981393, at *11 (N.D. Cal. Feb. 27, 2018) (“Because the Court has concluded that the overtime

                                  17   claims meet the commonality and predominance requirements of Rule 23, the derivative state law

                                  18   claims meet these requirements as well.”).

                                  19          The Court notes that Kang seeks certification of a claim for failure to issue accurate wage

                                  20   statements under California Labor Code § 226. See Pl.’s Mot. at 22, ECF 40. The complaint does

                                  21   not allege such a claim. See Compl., ECF 1. Accordingly, it cannot be certified.

                                  22          The Court concludes that Kang has identified common questions that may be resolved on a

                                  23   classwide basis with respect all claims alleged in the complaint, and thus concludes that the

                                  24   commonality requirement is satisfied.

                                  25                  3.     Typicality

                                  26          Rule 23(a)(3) requires that “the [legal] claims or defenses of the representative parties [be]

                                  27   typical of the claims or defenses of the class.” Typicality is satisfied “when each class member’s

                                  28   claim arises from the same course of events, and each class member makes similar legal
                                                                                        8
                                   1   arguments to prove the defendants’ liability.” Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir.

                                   2   2010) (internal quotation marks and citation omitted). “The test of typicality is whether other

                                   3   members have the same or similar injury, whether the action is based on conduct which is not

                                   4   unique to the named plaintiffs, and whether other class members have been injured by the same

                                   5   course of conduct.” Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1030 (9th Cir. 2012)

                                   6   (internal quotation marks and citation omitted). “Under the rule’s permissive standards,

                                   7   representative claims are ‘typical’ if they are reasonably co-extensive with those of absent class

                                   8   members; they need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011,

                                   9   1020 (9th Cir. 1998). Class certification is inappropriate where a putative class representative is

                                  10   subject to unique defenses which threaten to become the focus of the litigation. See Hanon v.

                                  11   Dataprods. Corp., 976 F.2d 497, 509 (9th Cir. 1992).

                                  12          With one significant caveat, discussed below, the Court concludes that Kang’s claims are
Northern District of California
 United States District Court




                                  13   typical of those of the class. Based on this record, it appears that Kang’s claims are grounded in a

                                  14   common compensation plan applicable to all class member HMCs. Wells Fargo asserts that the

                                  15   compensation plan underwent material revisions in 2016, 2017, and 2018, and that because Kang

                                  16   left in 2015, he cannot represent HMCs challenging the lawfulness of the later compensation

                                  17   plans. Kang refutes that argument with a citation to the deposition testimony of Wells Fargo’s

                                  18   PMK, who was asked whether the pay plan for HMCs has been the same since 2013 to the

                                  19   present, despite some of modifications in the language of the plan. Stevens Decl. Exh. 9 (Faktor

                                  20   Dep.) 17:1-14, ECF 41-2. Based on the admission of Wells Fargo’s PMK, the Court concludes

                                  21   that modifications in the compensation plan over the years do not defeat typicality.

                                  22          The one caveat is with respect to HMCs who were hired or rehired on or after December

                                  23   11, 2015, when Wells Fargo implemented a mandatory arbitration provision. Because HMCs

                                  24   governed by the arbitration provision are subject to a unique defense which does not apply to

                                  25   Kang, his claims are not typical of theirs. At the hearing, Kang’s counsel conceded that HMCs

                                  26   governed by the arbitration provision are not properly included in this class action. The Court

                                  27   indicated that it would modify the class definition to exclude those employees. Kang’s counsel

                                  28   did not object to such modification.
                                                                                         9
                                   1          The Court thus concludes that Kang satisfies the typicality requirement.

                                   2                  4.      Adequacy

                                   3          To determine Kang’s adequacy as a class representative, the Court “must resolve two

                                   4   questions: (1) do the named plaintiffs and their counsel have any conflicts of interest with other

                                   5   class members and (2) will the named plaintiffs and their counsel prosecute the action vigorously

                                   6   on behalf of the class?” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011)

                                   7   (internal quotation marks and citation omitted). The record discloses no conflict of interest which

                                   8   would preclude Kang from acting as class representative, and Class Counsel are able attorneys

                                   9   who have litigated this action vigorously on behalf of the class.

                                  10          Kang satisfies the adequacy requirement.

                                  11          B.      Rule 23(b)(3)

                                  12          Kang seeks certification under Rule 23(b)(3), which requires that “questions of law or fact
Northern District of California
 United States District Court




                                  13   common to class members predominate over any questions affecting only individual members,”

                                  14   and that “a class action is superior to other available methods for fairly and efficiently adjudicating

                                  15   the controversy.” Fed. R. Civ. P. 23(b)(3). The “predominance inquiry tests whether proposed

                                  16   classes are sufficiently cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at

                                  17   623. As discussed above under the Rule 23(a) commonality requirement, the claims in this case

                                  18   turn on common questions that are capable of classwide resolution.

                                  19          Wells Fargo argues that because each HMC has different work habits, individual issues

                                  20   will predominate as to whether each HMC performed unproductive tasks and how much time was

                                  21   spent on unproductive tasks. The Ninth Circuit rejected a nearly identical argument in Ashley

                                  22   Furniture, holding as follows:

                                  23          Defendants either paid or did not pay their sales associates for work performed. No

                                  24          other factor could have contributed to the alleged injury. Therefore, even if the

                                  25          measure of damages proposed here is imperfect, it cannot be disputed that the

                                  26          damages (if any are proved) stemmed from Defendants’ actions. The district court

                                  27          did not abuse its discretion in holding that different damages calculations do not

                                  28          defeat predominance in this circumstance.
                                                                                         10
                                   1   Ashley Furniture, 824 F.3d at 1155.

                                   2          Wells Fargo argues that this case presents more difficulties than Ashley Furniture, because

                                   3   the tasks performed by HMCs are more numerous and more widely varied than the tasks

                                   4   performed by the sales associates in Ashley Furniture. Kang has narrowed the tasks at issue to

                                   5   four categories: attending meetings, training, customer service, and administrative processing.

                                   6   The Court will certify Claim 1, and claims derivative thereof, only with respect to claims based on

                                   7   Wells Fargo’s failure to compensate for those four categories of tasks. As so limited, this case is

                                   8   indistinguishable from Ashley Furniture in any meaningful way.

                                   9          The Court concludes that Kang has demonstrated that class certification is appropriate

                                  10   under Rule 23(b)(3).

                                  11    IV.   ORDER

                                  12          The motion for class certification is GRANTED as to all claims of the complaint, as set
Northern District of California
 United States District Court




                                  13   forth above, with respect to the following class and subclass:

                                  14          Class: All non-exempt employees of Wells Fargo who at any time during the

                                  15          period beginning October 27, 2013 through the date notice is mailed to the Class

                                  16          worked for Wells Fargo in California in the job titles of Home Mortgage

                                  17          Consultant, Home Mortgage Consultant, Jr., Private Mortgage Banker, or Private

                                  18          Mortgage Banker, Jr. (“the Class”). Employees who were hired or rehired on or

                                  19          after December 11, 2015 are excluded from the Class.

                                  20          Vacation/Separation Pay SubClass: All non-exempt employees of Wells Fargo

                                  21          who at any time during the period beginning October 27, 2013 through the date

                                  22          notice is mailed to the Class worked for Wells Fargo in California in the job titles

                                  23          of Home Mortgage Consultant, Home Mortgage Consultant, Jr., Private Mortgage

                                  24          Banker, or Private Mortgage Banker, Jr, and whose employment with Wells Fargo

                                  25          terminated. Employees who were hired or rehired on or after December 11, 2015

                                  26          are excluded from the Class.

                                  27   Dated: February 6, 2019                         ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
                                                                                        11
